Citation Nr: 1008628	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  00-02 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to increases in the ratings for the 
postoperative residuals of a left ankle fracture, with 
traumatic arthritis, currently assigned ratings of 10 percent 
from February 1, 2000 to November 3, 2005; 20 percent from 
January 1, 2006, to July 23, 2008 and 30 percent from July 
23, 2008.  

2.	Entitlement to an extension beyond December 31, 2005, of a 
temporary total (convalescent) rating for postoperative 
residuals of a left ankle fracture, with traumatic arthritis.

3.	Entitlement to service connection for a bilateral hip 
disability, to include as due to undiagnosed illness.  

4.	Entitlement to service connection for a sleep disability, 
to include as due to undiagnosed illness.   

5.	Entitlement to service connection for chronic fatigue, to 
include as due to undiagnosed illness.  

6.	Entitlement to service connection for sleep apnea, to 
include as due to undiagnosed illness.  

7.	Entitlement to service connection for a disability 
manifested by memory loss, to include as due to undiagnosed 
illness.  

8.	Entitlement to service connection for a low back 
disability, to include as due to undiagnosed illness.  

9.	Entitlement to service connection for a left shoulder 
disability, to include as due to undiagnosed illness.  

10.	Entitlement to service connection for a disability of 
the feet, to include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1976 to June 1992.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a December 
1998 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a disability manifested by memory 
loss, a back disability, a left shoulder disability, a 
disability of the feet, a hip disability, a sleep disorder, 
chronic fatigue and sleep apnea, to include as due to 
undiagnosed illness; from an April 2000 rating decision that 
denied a rating in excess of 10 percent for the residuals of 
a left ankle fracture; and from a January 2006 rating 
decision that granted a temporary total convalescence rating 
from November 3, 2005, through December 31, 2005.  A May 2006 
RO decision increased the rating for the left ankle fracture 
to 20 percent, effective January 1, 2006, and a September 
2008 rating decision increased the left ankle fracture rating 
to 30 percent, effective July 23, 2008.  As he continues to 
express dissatisfaction with the 20 and 30 percent ratings, 
and they are less than the maximum under the applicable 
criteria, these matters remain on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).  The case was before the Board in June 
2003 when it was remanded.  A January 2008 rating decision 
awarded a temporary total rating under 38 C.F.R. § 4.30 from 
October 16, 2007 to February 1, 2008.  The Veteran has not 
expressed disagreement with the effective dates assigned for 
this award.  

The issues of entitlement to service connection for a 
disability manifested by memory loss, a back disability, a 
left shoulder disorder, and a disability of the feet, are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if any 
action on his part is required.  


FINDINGS OF FACT

1.	At no time during the appeal period prior to November 3, 
2005, were the Veteran's postoperative left ankle fracture 
residuals shown to be manifested by more than moderate 
limitation of motion; at no time from January 1, 2006, to 
October 16, 2007, were the Veteran's postoperative left ankle 
fracture residuals shown to be manifested by more than marked 
limitation of motion; ankylosis of the left ankle joint, in 
less than 10 degrees dorsiflexion is shown following the 
surgical procedure performed in October 2007.  
2.	The Veteran's left ankle surgery on November 3, 2005, is 
not shown to have required convalescence beyond December 31, 
2005.  

3.	A chronic disability of either hip was not manifested in 
service, and has not been shown postservice.  

4.	The Veteran's sleep disturbance, insomnia, has been 
attributed to his prior use of alcohol, and is not shown to 
be a disability entity related to his military service.  

5.	The Veteran's complaints of chronic fatigue are shown 
likely related to hypoglycemia or depression and not to his 
military service; chronic fatigue syndrome is not shown.  

6.	Chronic sleep apnea was not manifested in service, and has 
not been shown postservice.  


CONCLUSIONS OF LAW

1.	The Veteran's postoperative residuals of a left ankle 
injury warrant staged ratings of 10 percent prior to November 
3, 2005; 20 percent from January 1, 2006, to October 16, 
2007; and an increased rating of 30 percent, but no more, 
from the earlier effective date of February 1, 2008.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a; 
Codes 5270, 5271 (2009).  

2.	Extension of a temporary total (convalescence) rating for 
left ankle disability beyond December 31, 2005, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.30 (2009).

3.	Service connection for a bilateral hip disability, to 
include as due to undiagnosed illness, is not warranted.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.317 (2009).

4.	Service connection for a sleep disability, to include as 
due to undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.317 
(2009).

5.	Service connection for chronic fatigue, to include as due 
to undiagnosed illness is not warranted.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.317 
(2009).

6.	Service connection for sleep apnea, to include as due to 
undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.317 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claims.  While he did not receive 
complete notice prior to the initial rating decision, an 
August 2003 letter provided certain essential notice prior to 
the readjudication of his claims.  August 2004, August 2005, 
September 2006, December 2007 and March 2009 letters 
explained the evidence necessary to substantiate his claims, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  A March 2006 
letter as well as the September 2006, December 2007 and March 
2009 letters also informed the appellant of disability rating 
and effective date criteria.  July 2005, August 2005, 
September 2008 and March 2009 supplemental statements of the 
case (SSOCs) readjudicated the matters after the appellant 
and his representative responded and further development was 
completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA timing defect may be cured by the 
issuance of fully compliant notification followed by 
readjudication of the claim).  It is not alleged that notice 
has been less than adequate.  

The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records, including treatment records 
considered by the Social Security Administration (SSA), have 
been secured.  The RO arranged for VA examinations in 
December 1997, December 2002, September 2004, November 2006, 
August 2007, and July 2008.  Those examinations are 
cumulatively adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran's 
representative argues that additional examinations are 
necessary as to the issues addressed on the merits below, the 
allegation that the Veteran has not been examined since 
January 1997 is inconsistent with the record.  The Veteran 
has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist as to these matters is met.  
B.	Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Left Ankle Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
The Veteran's left ankle disability has been rated as 
traumatic arthritis, which is rated based on limitation of 
motion/ankylosis of the ankle joint.  38 C.F.R. § 4.71a, 
Codes 5010, 5271, 5270.  

A 40 percent rating is warranted for ankylosis of an ankle in 
plantar flexion at more than 40 degrees, in dorsiflexion at 
more than 10 degrees or with abduction, adduction, inversion 
or eversion deformity.  A 30 percent rating is warranted for 
ankylosis in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  A 20 percent rating 
is warranted for ankylosis in plantar flexion less than 30 
degrees.  38 C.F.R. § 4.71a, Code 5270.

A 10 percent rating is warranted where there is moderate 
limitation of ankle motion and a 20 percent rating where 
there is marked limitation of ankle motion.  38 C.F.R. § 
4.71a, Code 5271.

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II.

The Veteran sustained a left ankle injury in service.  
Service connection for left ankle fracture residuals, rated 
10 percent, was granted in a May 1996 rating decision.  His 
claim for increased rating was received in January 2000.  
[Notably a temporary total rating was assigned from December 
13, 1999 to February 1, 2000, when a 10 percent rating was 
resumed.]  The 10 percent award remained in effect until 
another temporary total rating was assigned (from November 3, 
2005 through December 31, 2005); a 20 percent rating was 
assigned upon termination of the temporary total rating.  The 
Veteran underwent additional surgery in October 2007, and a 
temporary total convalescent rating was again assigned (from 
October 16, 2007, to February 1, 2008) at which time the 20 
percent rating resumed.  The current 30 percent rating was 
assigned effective July 23, 2008.  

VA treatment records dated in November 1999 show that the 
Veteran was seen for complaints of chronic left ankle pain.  
It was noted that he had had two previous surgical procedures 
on the left ankle for removal of loose bodies and 
osteophytes.  Examination showed soft tissue edema around the 
ankle.  There were two anterior scars over the ankle, which 
were well healed.  Range of motion was dorsiflexion to 10 
degrees, plantar flexion to 60 degrees, inversion to 10 
degrees, and eversion to 5 degrees.  The impression was post 
traumatic arthritis of the left ankle.  A left ankle 
arthroscopy and debridement of osteophytic spurs was planned, 
and carried out in December 1999.  Treatment records dated in 
March 2000 show mild tenderness and swelling of the left 
ankle.  

On December 2002 VA examination, the Veteran's history of 
left ankle fracture, with subsequent surgeries was noted.  He 
endorsed chronic pain, weakness, stiffness, swelling, 
fatigability and a lack of endurance.  On examination, mild 
synovitis of the medial and lateral malleoli of the left 
ankle was noted.  There were no warmth, erythema, or 
effusion.  There was limited range of motion (measured by 
physical therapy), with active plantar flexion to 55 degrees 
and active dorsiflexion to 10 degrees.  Passive plantar 
flexion was to 50 degrees and passive dorsiflexion to 2 
degrees.  The pertinent diagnosis was degenerative joint 
disease of the left ankle, traumatic in nature, due to an 
ankle fracture in 1983 requiring four surgeries.  

On July 2004 VA examination, the Veteran reported complaints 
of left ankle pain that he rated at 9 on a scale of 1-10.  
There was weakness, stiffness and occasional swelling.  He 
did not have heat and redness.  He complained of instability 
but did not have locking.  He stated that he had fatigability 
and lack of endurance.  Treatment included Tylenol #3 and 
salsalate, 500 mg one three times per day.  He did not have 
flare-ups, the pain being the same every day.  He used a cane 
and a brace.  He did not have episodes of dislocation or 
recurrent subluxation.  The condition affected his daily 
activities in that he had stiffness and pain in the left 
ankle.  On examination, there were two well healed scars.  
Range of motion was dorsiflexion to 10 degrees and plantar 
flexion to 35 degrees.  He complained of pain throughout the 
range of motion.  He was found to not be additionally limited 
by pain, fatigue, weakness or lack of endurance following 
repetitive movement.  He complained of pain on walking and on 
range of motion testing.  He complained of generalized 
tenderness, but had no edema, effusion, instability, 
weakness, redness, heat abnormal movements or guarding of 
movement.  He had a slight right-sided limp, but no 
callosities, no breakdown, no unusual shoe-wear pattern and 
no ankylosis of the joint.  The diagnoses were status post 
open reduction internal fixation of the left ankle, with 
slight decrease of range of motion and traumatic arthritis of 
the left ankle.  

On November 3, 2005, the Veteran underwent an incision and 
drainage of the left ankle, with removal of loose bodies.  On 
follow-up evaluation two weeks after the surgery, it was 
noted that the pain had improved and was now posterior with 
maximum plantar flexion.  The incisions were well healed with 
no effusion and good tibiotalar range of motion.  The 
assessment was postoperative left ankle tibiotalar osteophyte 
and loose body removal.  The Veteran was to continue range of 
motion and strengthening exercises in an attempt to delay a 
fusion procedure as much as possible.  
On December 2005 VA examination, the Veteran complained of 
pain that he rated as 8 on a scale of 1-10.  He also 
complained of instability of the left ankle, locking, 
fatigability, lack of endurance, weakness, stiffness, 
swelling , heat and redness.  He took Ultram, 50 mg, three 
times per day, with fair response.  He had not had any flare-
ups.  He used a cane since his recent surgery, and used a 
supportive, soft-type brace, for ankle support.  He did not 
have episodes of dislocation or recurrent subluxation.  On 
examination, the ankle was painful on range of motion 
testing.  There was no additional limitation due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
movement.  There was no effusion or instability.  There were 
slight edema and some weakness of the left ankle.  Range of 
motion was from 0 degrees dorsiflexion to 35 degrees plantar 
flexion.  The Veteran had a left-sided limp, but did not have 
any functional limitations on standing or walking.  He did 
not have any callosities, breakdown or unusual shoe-wear 
patterns that would indicate abnormal weight bearing.  There 
was no ankylosis of the joint.  There were two well healed 
surgical scars.  The diagnosis was status post left ankle 
arthrotomy, with decreased range of motion.  

On August 2006 VA examination, the Veteran complained of pain 
that he rated as 5-9 on a scale of 1-10.  He had weakness, 
stiffness, swelling and heat.  He complained of instability, 
but did not have any locking.  He also complained of 
fatigability and lack of endurance.  He had hydrocodone and 
oxycodone prescribed, with fair response.  He did not have 
flare-ups, but had chronic ankle pain.  He used a brace and 
had been using a cane for the past several years.  He had had 
several surgical procedures, the most recent in 2005.  He had 
had arthroscopies and arthrotomies of the ankle.  There were 
no episodes of dislocation or recurrent subluxation.  The 
disability did not affect his usual occupation, as he was not 
employed, but did affect his daily activities.  Prolonged 
standing and walking caused him to have pain and limping.  
Range of motion on examination was painful.  There were no 
edema, effusion, instability or weakness.  He had some 
tenderness about the joint line.  There were no redness, 
heat, abnormal movement or guarding of movement.  He had a 
slight left-sided limp.  There were no functional limitations 
on standing or walking and no ankylosis of the ankle joint.  
Dorsiflexion was from 0 to 5 degrees and plantar flexion was 
from 0 to 30 degrees.  There were well-healed scars, with no 
evidence of ulceration.  The examiner stated that there was 
no additional functional impairment on the basis of fatigue, 
incoordination, pain or weakness.  Any additional limitation 
of range of motion lost due to a flare-up could not be stated 
without resort to speculation.  The diagnosis was traumatic 
arthritis of the left ankle, status post arthroscopy and 
arthrotomy of the left ankle with decreased range of motion.  

On August 2007 VA examination, the Veteran stated that he had 
daily pain that ranged from 5 to 8 on a scale from 1-10.  He 
reported a feeling of weakness and stiffness in the ankle, 
with a feeling of giving way.  He sometimes had swelling of 
the ankle.  He did not have heat or redness.  He did not have 
any fatigability or lack of endurance.  His treatment 
included morphine, 30 mg every 8 hours.  It was reported that 
he was scheduled for a left ankle fusion in October 2007.  He 
reported flare-ups every one to two weeks, at which times the 
pain intensified to 10/10.  This occurred with increased 
walking, especially on uneven ground.  The ankle disability 
prevented him from being active.  He always used braces on 
each ankle.  Flare-ups made it difficult to dress, bathe and 
groom.  He had moderately severe problems with driving.  On 
examination, the ankle was painful with range of motion.  
There was mild tenderness of the anterior and medial 
tibiotalar joint, with mild edema noted in the same areas.  
There was no instability of the ankle.  There were no unusual 
callosities, breakdown or unusual shoe-wear pattern.  His 
gait was slightly antalgic, favoring his left lower 
extremity.  There was no ankylosis of the joint.  Ranges of 
motion were:  Active dorsiflexion 0 to 4 degrees; passive 
dorsiflexion 0 to 12 degrees; with three repetitions, active 
dorsiflexion unchanged; active plantar flexion 0 to 15 
degrees; and passive plantar flexion 0 to 20 degrees.  Pain 
was noted throughout the ranges of motion, but there was no 
additional loss of range of motion secondary to pain, 
weakness, lack of endurance or incoordination.  Surgical 
scars were noted about the left ankle.  These were well 
healed, with no evidence of skin breakdown or ulceration of 
the scar.  They did not adhere to the underlying tissue or 
appear to cause additional limitation of motion.  X-rays 
showed degenerative changes at the left ankle joint.  The 
diagnoses were traumatic arthritis of the left ankle and 
status post multiple operations on the left ankle.  

On October 16, 2007, the Veteran underwent a left tibiotalar 
arthrodesis.  The operative report notes that he would be 
non-weight bearing for at least three months following the 
surgery.  A physical therapy note on the day following the 
surgery indicates that the Veteran would likely need 
intervention for gait training following the ankle fusion 
procedure.  He was discharged from the hospital using a 
walker.  On examination in November and December 2007, he 
remained non-weight- bearing, using the walker.  On 
evaluation in March 2008, X-rays showed that the hardware was 
intact, bridging the fusion.  The assessment was status post 
left tib-tablar fusion.  

On July 2008 VA examination, the Veteran continued to have 
left ankle joint pain.  There was slight edema about the left 
ankle.  There was no effusion, instability or weakness, but 
tenderness about the ankle was noted.  The ankle was fixed at 
zero degrees, with no ability to dorsiflex or plantar flex 
the ankle.  The examiner opined that there was no additional 
functional impairment on the basis of fatigue, 
incoordination, pain, or weakness.  The diagnosis was status 
post fusion of the left ankle.  

Prior to the November 3, 2005 surgery the Veteran's left 
ankle disability was rated 10 percent.  Ranges of ankle joint 
motion were near normal on examinations in 1999 and 2002 and 
from 10 degrees dorsiflexion to 35 degrees plantar flexion on 
examination in 2004.  These findings reflect no more than 
moderate limitation of motion of the ankle joint.  While 
complaints of significant pain were noted on examination, the 
examiners found no additional limitation of function due to 
pain, fatigue, weakness, or lack of endurance following 
repetitive movement.  Consequently there is no basis for 
assignment of a rating in excess of 10 percent prior to 
November 3, 2005.  

After convalescence following the November 2005 surgery, the 
rating for the Veteran's left ankle disability was increased 
to 20 percent, based on a finding of marked limitation of 
motion.  This is the maximum rating available for limitation 
of motion of the ankle.  A rating in excess of 20 percent 
requires ankylosis of the ankle joint.  On examinations in 
August 2006 and August 2007 there was no ankylosis.  For this 
reason, a rating in excess of 20 percent prior to October 16, 
2007 is not warranted.  (The effective date of termination of 
the temporary total (convalescent) rating will be discussed 
below).  
On October 16, 2007, the Veteran underwent a left tibiotalar 
arthrodesis, or fusion, procedure.  Following the procedure, 
he was non-weight bearing for several months, for which 
period he was assigned a temporary total (convalescent) 
rating.  This 100 percent rating was continued until February 
1, 2008, when the 20 percent rating was resumed.  (The 
Veteran has not disagreed with the effective date assigned 
for termination of the convalescent rating.)  On July 2008 
examination, ankylosis of the left ankle, in zero degrees 
dorsiflexion and plantar flexion was noted.  A 30 percent 
rating has been assigned from the date of that July 
examination.  While there is no recorded clinical finding of 
left ankle ankylosis prior to the July 2008 examination date, 
it is reasonable to assume that the fusion performed in 
October 2007 was successful and the result found on July 23, 
2008, was present throughout following the procedure.  For 
this reason, a 30 percent rating is warranted as of February 
1, 2008 (the first day following the termination of the 
convalescence rating).  There is no indication that the left 
ankle is ankylosed in plantar flexion of more than 40 degrees 
or in dorsiflexion more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  Hence, a rating 
in excess of 30 percent is not warranted.  

The Board has also considered whether referral of this matter 
for extraschedular consideration is indicated.  Inasmuch as 
the level of impairment/symptoms associated with the 
disability of the left ankle at each stage of the rating were 
fully encompassed by the schedular criteria for the ratings 
assigned, those criteria are not inadequate (Note December 
2005 VA examination findings of no additional limitations on 
standing or walking and also August 2007, and again July 
2008, VA examination complaints of pain and limping with 
prolonged standing/walking, but findings of no additional 
functional impairment on the basis of fatigue.).  
Furthermore, there is no evidence suggesting that the 
disability picture presented is exceptional.  Therefore, 
referral for extraschedular consideration is not necessary.  
38 C.F.R. § 3.321(b)(1); see also Thun v.Peake, 22 Vet. App. 
111 (2008).  

Finally, while the Veteran is not employed, and receives 
Social Security Disability Benefits, a total rating based on 
individual unemployability (TDIU) was denied by an unappealed 
September 2008 rating decision.  Therefore, the matter of 
entitlement to a TDIU rating is not before the Board.  
Extension of a Temporary Total Convalescence Rating Beyond 
December 31, 2005 

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted, effective from the 
date of hospital admission or outpatient treatment and 
continuing for a period of one, two or three months from the 
first day of the month following such hospital discharge or 
outpatient release. In order to attain the temporary total 
disability rating, the Veteran must demonstrate that his 
service connected disability resulted in: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals, such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight- bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more. 38 C.F.R. § 4.30(a).

On November 3, 2005, the Veteran underwent an incision and 
drainage of the left ankle, with removal of loose bodies.  A 
temporary total disability rating under 38 C.F.R. § 4.30 was 
assigned from the date of the surgery through December 31, 
2005.  On follow-up evaluation two weeks after the surgery, 
it was noted that the Veteran's left ankle pain had improved.  
The incisions were described as well healed, with no effusion 
and good tibiotalar range of motion.  The Veteran was to 
continue range of motion and strengthening exercises.  On 
December 2005 VA examination, left ankle range of motion was 
from 0 degrees dorsiflexion to 35 degrees plantar flexion.  
There was no additional limitation due to pain, fatigue, 
weakness, or lack of endurance following repetitive movement; 
there was no effusion or instability.  There were slight 
edema of the left ankle and some weakness.  Significantly, no 
functional restrictions due to the surgery appear to have 
been imposed on the Veteran beyond that point, and there is 
no indication that convalescence from surgery was required 
beyond December 31, 2005. Consequently, extension of the 
temporary total rating under 38 C.F.R. § 4.30 beyond December 
31, 2005 is not warranted.  

Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases (including arthritis) may be presumptively service 
connected if manifested to a compensable degree in a 
prescribed period of time postservice (1 year for arthritis).  
38 U.S.C.A. §§ 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1990).   The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1990); 38 C.F.R. § 3.303(a).

The Veteran seeks service connection for various 
disabilities, which he believes are the result of his service 
in the Persian Gulf during 1991.  Service connection may be 
established on a presumptive basis for a Persian Gulf Veteran 
who exhibits objective indications of chronic disability 
resulting from undiagnosed illness that became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than not later than December 31, 
2011, and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). In 
claims based on undiagnosed illness, unlike those for "direct 
service connection," there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Notably, laypersons are competent to report objective signs 
of illness.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification. To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months. 38 C.F.R. § 3.317(a)(2), (3). 
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. 
§ 3.317(b).

Compensation [under 38 U.S.C.A. § 1117, i.e.]shall not be 
paid under this section if: (1) there is affirmative evidence 
that an undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
Veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
Veteran's own willful misconduct or the abuse of alcohol or 
drugs. 38 C.F.R. §3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War. 38 C.F.R. 
§ 3.317(d)(1).  The Veteran is a Persian Gulf Veteran.

Bilateral Hip Disability

The threshold question that must be addressed here (as with 
any claim seeking service connection, direct or secondary) is 
whether the Veteran actually has the disability for which 
service connection is sought.  In the absence of proof of a 
present disability, there is no valid claim of service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).
The Veteran's STRs do not include any references to 
disability of either hip.  Post-service treatment records 
include reports of multiple VA orthopedic examinations, 
including an extensive examination in July 2008, none of 
which found any objective indication of a chronic disability 
of either hip.  In fact, the July 2008 examination report 
specifically notes that there is no X-ray evidence of hip 
disability; the diagnosis was normal examination of the hips.  
Outpatient treatment records likewise do not show a chronic 
disability of either hip.  

There is no evidence of record that the Veteran has objective 
manifestations of a chronic disability of either hip; he has 
not identified any medical provider whose records might show 
such disability.  His subjective complaints, with no 
objective signs or symptoms, are insufficient to establish he 
has a chronic hip disability.  Accordingly, the threshold 
requirement for substantiating this claim for service 
connection, to include as due to undiagnosed illness under 
38 U.S.C.A. § 1117 is not met.  Consequently, this claim must 
be denied.

Sleep Disability

The Veteran's STRs do not show any complaint or manifestation 
of a sleep disability; no pertinent complaints were noted on 
August 1992 VA examination.  On December 1997 VA examination, 
the Veteran reported that he slept only 3 to 4 hours per 
night.  The pertinent diagnosis was sleep disturbance along 
with depression, this is due to unknown disease.  It was 
noted that the Veteran's medical records had not been 
reviewed.  

On December 2002 VA examination, the Veteran indicated that 
he had had difficulty sleeping for several years, and only 
slept two to three hours per night.  He stated that he used 
to be able to sleep well, but attributed his "sound sleep" 
to heavy drinking.  Regarding his alcohol consumption, he had 
been labeled as having an alcohol dependence problem.  The 
pertinent diagnosis was insomnia, by history, post withdrawal 
of heavy alcohol usage, which the Veteran had used for 
"sedative effect" and induced his sleep in the past.  The 
examiner stated, in essence, that, while the Veteran had 
evidence of a sleep disturbance, it was not military related, 
but was related to withdrawal from past heavy alcohol usage.  
On September 2004 VA examination the examiner opined that the 
Veteran did not have any undiagnosed illness.  

The Veteran has a sleep disability, that one VA examiner has 
characterized as being the result of an undiagnosed illness.  
If there indeed is such disability due to "undiagnosed 
illness, it could be service connected.  However, the sleep 
disability may not be service-connected if it is shown to 
have a known cause that is unrelated to service.  Here, the 
Veteran's sleep disturbance, insomnia, is attributed a known 
nonservice-related cause, withdrawal from heavy alcohol use.  
Regarding the nature of the disability, the Board finds 
persuasive the reports of the December 2002 and September 
2004 examinations.  The 1997 VA examination report provides 
an opinion supporting the Veteran's claim that is based only 
upon history he provided and not on a review of the medical 
records.  Significantly, that examiner was apparently unaware 
of the Veteran's alcohol abuse history, that the alcohol 
induced sleep, or that the Veteran was in withdrawal.  The 
2002 medical opinion was based on examination of the Veteran, 
and consideration of his medical history and medical 
literature, and was supported by stated rationale, 
particularly identifying alcohol withdrawal as the cause of 
the Veteran's insomnia.  

The Board has considered the Veteran's oral and written 
statements, as well as those offered by his representative on 
his behalf.  However, none of these provides a basis for 
allowance of the claim.  As indicated above, the matter on 
appeal turns on the question of whether there is a nexus 
between a current disability and service; questions of 
medical diagnosis and causation are primarily within the 
province of medical professionals.  Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  To whatever extent these statements 
are being offered in response to the medical nexus question, 
because they are laymen without the appropriate medical 
training and expertise, the Veteran and his representative is 
competent to render a probative opinion on such a medical 
matter.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Because the Veteran's insomnia has a known cause unrelated to 
service, service connection for such sleep disorder is not 
warranted.  


Chronic Fatigue

At the outset, it is noteworthy that chronic fatigue syndrome 
is a multisymptom disease that may be presumed service 
connected if manifested in a Persian Gulf Veteran.  See 
38 C.F.R. § 3.117 (a)(2)(i)(B)(1).  The Veteran's STRs do not 
show complaint or manifestation of a disability manifested by 
chronic fatigue.  A December 1997 examination report notes a 
diagnosis of chronic fatigue; the examiner stated that he was 
"not really impressed with that but it is due to unknown 
illness."  On examination in December 2002, the diagnosis 
was fatigue, by history; but the examiner stated that the 
Veteran did not meet the criteria [for a diagnosis of] 
chronic fatigue syndrome and that the fatigue was likely 
related to either depression or hypoglycemia.  The examiner 
opined that the Veteran did not have objective evidence of 
fatigue.  Although there was a subjective report of fatigue 
by the Veteran, he was able to care for a 2 year old 
granddaughter during the day.  The examiner stated that if 
the Veteran was indeed significantly incapacitated by 
fatigue, he would not be able to provide such care.  The more 
likely causes of his fatigue were hyperglycemia, (with a 
glucose level of 146), and depression.  On September 2004 VA 
examination, it was noted that the Veteran did not have any 
undiagnosed illness.  

The record does not show that the Veteran has objective 
manifestations of chronic fatigue syndrome.  Although a 
December 1997 VA examiner indicated that the Veteran has 
fatigue as a result of undiagnosed illness, the opinion was 
equivocal and made with reservations.  The December 2002 VA 
examination found that the Veteran's fatigue, if any, was 
likely due to hypoglycemia or depression.  And the September 
2004 examination found that the Veteran did not have an 
undiagnosed illness.  The Board finds that the December 2002 
and September 2004 VA examiners' opinions are more probative 
than the equivocal opinion offered in December 1997.  On the 
latter occasions, the pertinent medical records were reviewed, 
and the examiners offered explanation as to why the Veteran's 
fatigue was unrelated to service.  While the Veteran has 
testified that he believes that there is a relationship 
between his service and his feelings of fatigue, he is a 
layperson, and, as such, is not competent to offer an opinion 
regarding medical diagnosis or etiology.  See Espiritu supra.  
Accordingly, service connection for chronic fatigue must be 
denied.  

Sleep Apnea

Again, the threshold question is whether the Veteran actually 
has the disability for which service connection is sought.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran's STRs do not include any references to sleep 
apnea.  Postservice treatment records include reports of 
several VA examinations, including one in December 2002 when 
it was specifically found that the Veteran did not have any 
symptoms suggestive of obstructive sleep apnea.  Outpatient 
treatment records likewise do not show findings of, or 
treatment for, chronic sleep apnea.  

There is no objective evidence that the Veteran has sleep 
apnea, and he has not identified any medical provider whose 
records might show such disability.  Accordingly, the 
threshold requirement for substantiating this claim for 
service connection, competent (medical diagnosis) evidence 
that the Veteran has sleep apnea, is not met.  Consequently, 
the claim must be denied.


ORDER

The appeal seeking increased staged ratings for postoperative 
residuals of a left ankle fracture is granted to the extent 
that an earlier effective date of February 1, 2008, is 
assigned for a 30 percent rating; otherwise, it is denied.  

Extension beyond December 31, 2005, of a temporary total 
(convalescence) rating under 38 C.F.R. § 4.30 for 
postoperative residuals of a left ankle fracture is denied.

Service connection for a bilateral hip disability, to include 
as due to undiagnosed illness, is denied.  

Service connection for a sleep disability, to include as due 
to undiagnosed illness, is denied.  

Service connection for chronic fatigue, to include as due to 
undiagnosed illness, is denied.  

Service connection for sleep apnea, to include as due to 
undiagnosed illness, is denied.  


REMAND

The Veteran also seeks service connection for a disability 
manifested by memory loss, a low back disability, a left 
shoulder disability and a foot disorder.  His STRs show that 
he had complaints of low back and left shoulder pain during 
service, and had pes planus diagnosed on active duty.  
Postservice treatment records include diagnoses of low back 
and left shoulder disabilities and of pes planus, but do not 
include medical opinions as to whether such may be related to 
the complaints noted in service.  An examination to secure 
such opinions is necessary.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Regarding the claim of service connection for a disability 
manifested by memory loss, on December 1997 VA examination, 
memory loss due to undiagnosed illness was diagnosed.  On 
examination in September 2004 the diagnosis was that the 
Veteran did not have any undiagnosed illness.  Further 
examination is necessary to reconcile these conclusions.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for an 
orthopedic examination of the Veteran 
to determine the likely etiology for 
his current low back and left shoulder 
disabilities, and pes planus.  The 
examiner must review the Veteran's 
claims file in conjunction with the 
examination, and based on such review 
and examination of the Veteran, provide 
opinions as to whether the Veteran's 
low back and left shoulder disabilities 
and pes planus, each, are at least as 
likely as not (50% or better 
probability) related to the complaints 
noted during service.  The examiner 
must explain the rationale for all 
opinions given.  

2.  The RO should also arrange for the 
Veteran to be examined by an 
appropriate physician to evaluate his 
complaints of memory loss.  The 
Veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination, and any indicated tests or 
studies (for memory loss, i.e.) must be 
completed.  Based on such review and 
examination of the Veteran, the 
examiner should provide an opinion that 
responds to the following:

(a) Does the Veteran have a disability 
manifested by memory loss?  

(b)  If the Veteran has such a 
disability, is it due to a known cause, 
or is it due to undiagnosed illness?

(c) If the Veteran has memory loss 
disability due to a known cause, is 
such cause related in any way to the 
Veteran's service or to a service-
connected disability?

The examiner must explain the rationale 
for all opinions.  

3.  The RO should then readjudicate these 
matters.  If any remain denied, the RO 
should issue an appropriate SSOC, and 
afford the Veteran and his representative 
the opportunity to respond before the 
case is returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


